Exhibit 10.45
(IES LOGO) [c09596c0959602.gif]
AMENDED AND RESTATED
EMPLOYMENT AGREEMENT
THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”) is entered into
effective as of September 24, 2010 (the “Effective Date”), by and between
Integrated Electrical Services, Inc. (the “Company”) and William L. Fiedler (the
“Executive”).
WHEREAS, the Company and Executive have heretofore entered into that certain
Employment Agreement dated March 9, 2009 (the “Prior Agreement”); and
WHEREAS, the Company and Executive desire to amend and restate the Prior
Agreement;
NOW, THEREFORE, for and in consideration of the mutual promises, covenants, and
undertakings contained in this Agreement, and intending to be legally bound, the
Company and Executive hereby amend and restate the Prior Agreement as of the
Effective Date, to read as follows:

I.  
Employment Term.
     
Subject to Section IV.E., Executive and the Company acknowledge that the
employment relationship provided herein may be terminated at any time, upon
written notice to the other party for any reason, at the option either of the
Company or Executive. However, as provided in this Agreement, Executive may be
entitled to certain severance benefits depending upon the circumstances of
Executive’s termination of employment. The period Executive is employed by the
Company under this Agreement is referred to herein as the “Employment Term.”
  II.  
Position.

  A.  
During the Employment Term, Executive shall serve as the Company’s Senior Vice
President, General Counsel & Corporate Secretary. In such position, Executive
shall report to the President & Chief Executive Officer of the Company (“CEO”),
or, as directed by the CEO, to such other officer of the Company, and shall have
the authority, responsibilities, and duties reasonably accorded to, expected of
and consistent with Executive’s position.
    B.  
During the Employment Term, Executive will devote Executive’s full business
time, attention and efforts to the performance of Executive’s duties hereunder
and will not engage in any other activity (for compensation or otherwise) which,
in the good faith opinion of the Board of Directors of the Company (the
“Board”), could, either individually or in the aggregate, reasonably be expected
to conflict or interfere with or otherwise adversely affect the rendition of
such performance either directly or indirectly, without the prior written
consent of the Board. The foregoing limitations shall not be construed as
prohibiting Executive from making personal investments in such form or manner as
will neither require Executive’s services in the operation or affairs of the
companies or businesses in which such investments are made nor violate the terms
of Section V. hereof or otherwise conflict or interfere with Executive’s
responsibilities to the Company.

III.  
Compensation.

  A.  
Base Salary. The Company shall pay Executive a base salary at the annual rate of
$265,000, payable in accordance with the Company’s payroll practices for
similarly situated executives (the “Base Salary”). On at least an annual basis,
Executive shall be entitled to such increases in Base Salary, if any, as may be
determined by the Compensation Committee of the Board (the “Compensation
Committee”) in its sole discretion.

 

1



--------------------------------------------------------------------------------



 



  B.  
Annual Bonus.
       
For each fiscal year (“Fiscal Year”) of the Company ending during the Employment
Term, Executive shall be given the opportunity to earn an incentive bonus (the
“Annual Bonus”). Executive’s target annual bonus opportunity (the “Annual Bonus
Opportunity”) for each Fiscal Year ending during the Employment Term shall be
set by the Compensation Committee, in its sole discretion. For Fiscal Year 2011,
Executive’s Annual Bonus Opportunity shall be 50% of his Base Salary. The actual
Annual Bonus payable to Executive with respect to a Fiscal Year shall be
dependent upon the achievement of performance objectives established by the
Compensation Committee for such Fiscal Year and may be greater or less than the
Annual Bonus Opportunity depending on performance objective results. That
portion of Executive’s Annual Bonus Opportunity for a Fiscal Year that is tied
to objective targets established by the Compensation Committee may not be
subsequently reduced with respect to such Fiscal Year by the Compensation
Committee. The Compensation Committee shall also have the sole right to
determine whether Executive may be entitled to a discretionary bonus at any time
and to determine the criteria to be considered in making such decision. Except
as otherwise provided in this Agreement, the payment of an Annual Bonus shall be
at the same time as annual bonuses are paid to other similar executives of the
Company; provided, however, Executive must be an employee of the Company or an
affiliate of the Company on such payment date to be eligible to receive payment
of an Annual Bonus.
    C.  
Long-Term Incentive Plan Awards. During the Employment Term, Executive shall be
eligible to participate in the Company’s Long-Term Incentive Plan, as modified,
amended or replaced from time to time (the “LTIP”). Executive’s annual long-term
award opportunities under the LTIP shall be determined by the Compensation
Committee, in its sole discretion.
    D.  
Employee Benefits. During the Employment Term, Executive shall be eligible to
participate in the Company’s employee benefit plans as in effect from time to
time (collectively, “Employee Benefits”) on the same basis as such employee
benefit plans are generally made available to other comparable executives of the
Company.

  1.  
Vacation. Executive shall be entitled to four (4) weeks of annual vacation leave
(prorated for Executive’s initial year, if not a full year). Such leave shall be
administered in accordance with the Company’s vacation policy.
    2.  
Automobile Allowance. During the Employment Term, Executive shall be entitled to
an automobile allowance of $1,500.00 per month paid in accordance with the
Company’s normal payroll practices.

  E.  
Business Expenses. During the Employment Term, reasonable business expenses
incurred by Executive in the performance of Executive’s duties hereunder shall
be reimbursed by the Company in accordance with the Company’s expense policy.

IV.  
Termination of Employment. Executive shall not have a “termination of
employment” for purposes of this Agreement unless such termination constitutes a
“separation from service” for purposes of Section 409A of the Internal Revenue
Code of 1986, as amended, and the applicable Treasury Regulations thereunder
(the “Code”). Notwithstanding any other provision of this Agreement, the
provisions of this Section IV. shall exclusively govern Executive’s rights upon
termination of employment with the Company and its affiliates.

  A.  
By the Company for Cause or Resignation by Executive Without Good Reason.

  1.  
The Employment Term and Executive’s employment hereunder may be terminated by
the Company for Cause (as defined below) or by Executive’s resignation without
Good Reason (as defined in Section IV.C.2. herein);
    2.  
For purposes of this Agreement, “Cause” shall mean (i) Executive’s willful and
material breach of this Agreement; (ii) Executive’s gross negligence in the
performance or intentional nonperformance of any of Executive’s material duties
and responsibilities to the Company or an affiliate; (iii) Executive’s
dishonesty, theft, embezzlement or fraud with respect to the business, property,
reputation or affairs of the Company or an affiliate; (iv) Executive’s
conviction of, or a plea of other than not guilty to, a felony or a misdemeanor
involving moral turpitude; (v) Executive’s

 

2



--------------------------------------------------------------------------------



 



     
confirmed drug or alcohol abuse that materially affects Executive’s service or
violates the Company’s or an affiliate’s drug or alcohol abuse policy;
(vi) Executive’s violation of a material Company or an affiliate’s personnel or
similar policy, such policy having been made available to Executive by the
Company or affiliate; or (vii) Executive’s having committed any material
violation of any federal or state law regulating securities (without having
relied on the advice of the Company’s attorney) or having been the subject of
any final order, judicial or administrative, obtained or issued by the
Securities and Exchange Commission, for any securities violation involving
fraud, including, without limitation, any such order consented to by Executive
in which findings of facts or any legal conclusions establishing liability are
neither admitted nor denied.

  3.  
If Executive’s employment is terminated by the Company for Cause, or if
Executive resigns without Good Reason, then, subject to the further terms of
this Agreement, Executive shall be entitled to receive:

  a.  
Executive’s earned, but unpaid, Base Salary through the date of termination;
    b.  
Reimbursement, within sixty (60) days following submission by Executive to the
Company of appropriate supporting documentation, for any unreimbursed reasonable
business expenses properly incurred by Executive in the performance of
Executive’s duties in accordance with the Company’s expense policy prior to the
date of Executive’s termination, provided claims for such reimbursement
(accompanied by appropriate supporting documentation) are submitted to the
Company within ninety (90) days following the date such expenses were incurred
and within thirty (30) days following Executive’s termination; and
    c.  
Such Employee Benefits, if any, as to which Executive may be entitled under the
terms of the employee benefit plans of the Company (the amounts described in
clauses a. through c. of this Section IV.A.3. being referred to as the “Accrued
Rights”).

  B.  
Disability or Death.

  1.  
The Employment Term and Executive’s employment hereunder shall terminate upon
Executive’s death and may be terminated by the Company if Executive becomes
physically or mentally incapacitated and, as a consequence, is therefore unable
for a period of six (6) consecutive months or for an aggregate of nine
(9) months in any twenty-four (24) consecutive month period to substantially
perform (with such accommodation, if any, required by applicable law)
Executive’s duties hereunder (such incapacity is hereinafter referred to as
“Disability”). Any question as to the existence of the Disability of Executive
as to which Executive and the Company cannot agree shall be determined in
writing by a qualified independent physician mutually acceptable to Executive
and the Company. If Executive and the Company cannot agree as to a qualified
independent physician, each shall appoint such a physician and those two
physicians shall select a third who shall make such determination in writing.
The determination of Disability made in writing to the Company and Executive
shall be final and conclusive for all purposes of the Agreement.
    2.  
Upon termination of Executive’s employment hereunder for either death or
Disability, then, subject to the further terms of this Agreement, including
Sections IV.G., IV.H., and VIII.O., Executive or Executive’s estate (as the case
may be) shall be entitled to receive the following:

  a.  
The Accrued Rights;
    b.  
Any unpaid Annual Bonus that has been “earned” for the immediately preceding
Fiscal Year plus an Annual Bonus for the current Fiscal Year, pro rated based on
the percentage of the current Fiscal Year that shall have elapsed through the
date of termination. The amount of any Annual Bonus shall be as determined by
the Compensation Committee, including its determination of the extent the
performance objectives, if any, for such Fiscal Year have been achieved. Such
Annual Bonuses shall be payable at the same time that the annual bonuses for
such respective Fiscal Years are paid to other similar executives of the
Company; and

 

3



--------------------------------------------------------------------------------



 



  c.  
An amount, paid on the first business day of each month, equal to 100% of the
applicable monthly COBRA premium under the Company’s group health plan,
continued for the lesser of (i) twelve (12) months or (ii) until such COBRA
coverage for Executive terminates.

  C.  
By the Company Without Cause or Resignation by Executive for Good Reason Prior
to a Change in Control.

  1.  
The Employment Term and Executive’s employment hereunder may be terminated by
the Company without Cause or by Executive’s resignation for Good Reason.
    2.  
For purposes of this Agreement, “Good Reason” shall mean (A) any material
reduction in Executive’s position, duties, authority, or Base Salary; (B) any
relocation of Executive’s primary location of work, without Executive’s consent,
that is more than fifty (50) miles from its location as of the Effective Date;
or (C) the Company’s breach of a material term of this Agreement; provided that
any of the events described in clauses (A), (B) and (C) of this Section IV.C.2.
shall constitute Good Reason only if the Company fails to cure such event within
thirty (30) days after receipt from Executive of written notice of the event
which constitutes Good Reason specifying the details of such failure or event;
provided, further, that “Good Reason” shall cease to exist for an event on the
sixtieth (60th) day following its occurrence, unless Executive has given the
Company written notice thereof as provided above prior to such sixtieth (60th)
day. If such Good Reason event is not timely cured, then Executive’s employment
shall terminate on the first day following the end of the thirty (30) day cure
period.
    3.  
If Executive’s employment is terminated by the Company without Cause (and other
than by reason of Executive’s death or Disability) or if Executive resigns for
Good Reason, then, subject to the further terms of this Agreement, including
Sections IV.G., IV.H., and VIII.O., Executive shall be entitled to receive from
the Company the following:

  a.  
The Accrued Rights;
    b.  
Continued payment of his Base Salary for twelve (12) months following the date
of such termination, payable in accordance with the Company’s normal payroll
practices as in effect on the date of termination;
    c.  
Any unpaid Annual Bonus that has been “earned” for the immediately preceding
Fiscal Year plus an Annual Bonus for the current Fiscal Year, pro rated based on
the percentage of the current Fiscal Year that shall have elapsed through the
date of termination. The amount of any Annual Bonus shall be as determined by
the Compensation Committee, including its determination of the extent the
performance objectives, if any, for such Fiscal Year have been achieved. Such
Annual Bonuses shall be payable at the same time that the annual bonuses for
such respective Fiscal Years are paid to other similar executives of the
Company;
    d.  
An amount, paid on the first business day of each month, equal to 100% of the
applicable monthly COBRA premium under the Company’s group health plan,
continued for the lesser of (i) twelve (12) months or (ii) until such COBRA
coverage for Executive terminates;
    e.  
Continuation of the monthly automobile allowance (as described in
Section III.D.2. herein) for twelve (12) months from the termination date or
until Executive obtains substantially comparable employment (as determined by
the Company), whichever is shorter;
    f.  
Outplacement services for twelve (12) months from the termination date or until
Executive obtains substantially comparable employment (as determined by the
Company), whichever is shorter. Such outplacement services shall be commensurate
with Executive’s position and reasonable in amount, but not to exceed $20,000;
    g.  
With respect to any outstanding equity-based awards (including, but not limited
to, any unvested options, restricted stock and performance share units) that are
granted to Executive prior to the Effective Date and the vesting of which are
“time-based” (not performance-based), such unvested awards shall vest in full on
the date (and only if) the release provided in Section IV.G. becomes
irrevocable. Payment of such vested awards, if any, shall be made on or as soon
as reasonably practicable after they become vested;

 

4



--------------------------------------------------------------------------------



 



  h.  
A prorated amount of Executive’s then outstanding unvested cash incentive awards
and equity-based awards granted on or after the Effective Date, other than an
Annual Bonus or a cash incentive award or equity-based award the payment of
which is dependent upon the achievement of performance objectives during a
performance period that has not ended as of Executive’s date of termination of
employment (a “Performance Award”), shall vest on the date (and only if) the
release provided in Section IV.G. becomes irrevocable. The applicable prorated
vested percentage for such an award shall be the percentage of the full vesting
period for such award in which Executive was actively employed by the Company.
Payment of such prorated vested awards, if any, shall be made on or as soon as
reasonably practical after the date they become vested; and
    i.  
A prorated portion of each of Executive’s Performance Awards then outstanding
shall vest at the end of the performance period applicable to such award, but
only if and to the extent the performance objectives for such performance period
have been achieved, as determined by the Compensation Committee (the
“Performance Amount Achieved”), and the release provided in Section IV.G.
becomes or has become irrevocable. The applicable prorated vested percentage for
any such Performance Award shall be the product of the percentage of the full
performance period for such Performance Award in which Executive was actively
employed by the Company and the Performance Amount Achieved, if any. Payment of
such Performance Awards that become vested, if any, shall be made at the same
time the performance awards for such performance period are paid to other
similar executives of the Company.

  D.  
By the Company Without Cause or Resignation by Executive for Good Reason Within
Twelve (12) Months Following a Change in Control.

  1.  
For purposes of this Agreement, a “Change in Control” means:

  a.  
Any person or any persons acting together which would constitute a “group” for
purposes of Section 13(d) of the Exchange Act, other than Tontine Capital
Partners L.P. and their respective affiliates, the Company or any subsidiary,
shall “beneficially own” (as defined in Rule 13d-3 under the Securities Exchange
Act of 1934, as amended from time to time), directly or indirectly, more than
fifty percent (50%) of the ordinary voting power of all classes of capital stock
of the Company entitled to vote generally in the election of the Board; or
    b.  
Current Directors (as defined below) shall cease for any reason to constitute at
least a majority of the members of the Board (for these purposes, a “Current
Director” means, as of the date of determination, any person who (1) was a
member of the Board on the date that the Company’s Joint Plan of Reorganization
under Chapter 11 of the United States Bankruptcy Code became effective or
(2) was nominated for election or elected to the Board with the affirmative vote
of a majority of the current directors who were members of the Board at the time
of such nomination or election), or at any meeting of the stockholders of the
Company called for the purpose of electing directors, a majority of the persons
nominated by the Board for election as directors shall fail to be elected; or
    c.  
The consummation of a sale, lease, exchange or other disposition (in one
transaction or a series of transactions) of all or substantially all of the
assets of the Company; provided, however, a transaction shall not constitute a
Change in Control if its sole purpose is to change the state of the Company’s
incorporation or to create a holding company that will be owned in substantially
the same proportions by the persons who held the Company’s securities
immediately before such transaction.

     
Notwithstanding the above definition, with respect to any payment or
acceleration hereunder that is subject to Section 409A of the Code, Change in
Control shall be interpreted to comply with such term as used in Section 409A
and the Treasury Regulations thereunder.

 

5



--------------------------------------------------------------------------------



 



  2.  
Upon the consummation of a Change in Control during the Employment Term, all of
Executive’s unvested incentive, performance and equity-based awards (including,
but not limited to, any unvested options, restricted stock, performance, and
phantom share units under the LTIP or any other equity plan subsequently adopted
by the Company) shall vest in full.
    3.  
If Executive’s employment is terminated by the Company without Cause (and other
than by reason of Executive’s death or Disability) or if Executive resigns for
Good Reason on or within twelve (12) months immediately following a Change in
Control, then, subject to the further provisions of this Agreement, including
Section VIII.O., Executive shall be entitled to receive from the Company (in
lieu of any other severance payments or benefits under this Agreement), the
following:

  a.  
The Accrued Rights;
    b.  
Continued payment of his Base Salary for twenty-four (24) months following the
date of such termination, payable in accordance with the Company’s normal
payroll practices as in effect on the date of termination;
    c.  
In a lump sum, an amount equal to two (2) times the greater of the most recent
(i) Annual Bonus paid to Executive or (ii) Annual Bonus Opportunity of
Executive;
    d.  
An amount, paid on the first business day of each month, equal to 100% of the
applicable monthly COBRA premium under the Company’s group health plan,
continued for the lesser of (i) twelve (12) months or (ii) until such COBRA
coverage for Executive terminates;
    e.  
Continuation of the monthly automobile allowance (as described in
Section III.D.2. herein) for twelve (12) months from the termination date or
until Executive obtains substantially comparable employment (as determined by
the Company), whichever is shorter;
    f.  
Outplacement services for twelve (12) months from Executive’s termination date
or until Executive obtains substantially comparable employment (as determined by
the Company), whichever is shorter. Such outplacement services shall be
commensurate with Executive’s position and reasonable in amount, but not to
exceed $20,000; and
    g.  
Notwithstanding anything in this Agreement to the contrary, if Executive is a
“disqualified individual” (as defined in Section 280G(c) of the Code), and the
payments and benefits provided for in this Agreement, together with any other
payments and benefits which Executive has the right to receive from the Company
or any other person, would constitute a “parachute payment” (as defined in
Section 280G(b)(2) of the Code), then the payments and benefits provided for in
this Agreement shall be either (a) reduced (but not below zero) so that the
present value of such total amounts and benefits received by Executive from the
Company and/or such person(s) will be $1.00 less than three (3) times
Executive’s “base amount” (as defined in Section 280G(b)(3) of the Code) and so
that no portion of such amounts and benefits received by Executive shall be
subject to the excise tax imposed by Section 4999 of the Code or (b) paid in
full, whichever produces the better “net after-tax position” to Executive
(taking into account any applicable excise tax under Section 4999 of the Code
and any other applicable taxes). The reduction of payments and benefits
hereunder, if applicable, shall be made by reducing, first, payments or benefits
to be paid in cash hereunder in the order in which such payment or benefit would
be paid or provided (beginning with such payment or benefit that would be made
last in time and continuing, to the extent necessary, through to such payment or
benefit that would be made first in time) and, then, reducing any benefit to be
provided in-kind hereunder in a similar order. The determination as to whether
any such reduction in the amount of the payments and benefits provided hereunder
is necessary shall be made by the Company in good faith. If a reduced payment or
benefit is made or provided and through error or otherwise that payment or
benefit, when aggregated with other payments and benefits from the Company (or
its affiliates) used in determining if a “parachute payment” exists, exceeds
$1.00 less than three (3) times Executive’s base amount, then Executive shall
immediately repay such excess to the Company upon notification that an
overpayment has been made. Nothing in this paragraph shall require the Company
to be responsible for, or have any liability or obligation with respect to,
Executive’s excise tax liabilities under Section 4999 of the Code.

 

6



--------------------------------------------------------------------------------



 



  E.  
Notice of Termination. Any purported termination of employment by the Company or
by Executive (other than due to Executive’s death) shall be communicated by
written Notice of Termination to the other party hereto in accordance with
Section VIII.H. hereof. With respect to any termination of employment by
Executive, such notice of termination shall be communicated to the Company at
least thirty (30) days prior to such termination. For purposes of this
Agreement, a “Notice of Termination” shall mean a notice which shall indicate
the specific termination provision in this Agreement relied upon and shall set
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of employment under the provision so indicated.
    F.  
Officer/Board Resignation. Upon termination of Executive’s employment for any
reason, Executive hereby agrees to resign, and shall be deemed hereby to have
resigned, effective as of the date of such termination and to the extent
applicable, from the Board (and any committees thereof) and as an officer of the
Company and the board of directors (and any committees thereof) and as an
officer of any and all of the Company’s affiliates.
    G.  
Waiver and Release. Notwithstanding any other provisions of this Agreement to
the contrary, unless waived by the Compensation Committee of the Board, in its
sole discretion, the Company shall not make or provide any severance payments or
benefits provided under this Section IV, other than the Accrued Rights, unless
(i) within fifty (50) days from the date on which Executive’s employment is
terminated, Executive (or his estate) executes and delivers to the Company a
general release (which shall be provided by the Company not later than five
(5) days from the date on which Executive’s employment is terminated and be
substantially in the form attached hereto as Attachment A), whereby Executive
(or his estate) releases the Company (and affiliates of the Company and other
designated persons) from all employment based or related claims of Executive and
all obligations of the Company to Executive other than with respect to (x) the
Company’s obligations to make and provide the severance payments and benefits as
provided in this Section IV. and (y) any vested benefits to which Executive is
entitled under the terms of any Company benefit or equity plan, and
(ii) Executive does not revoke such release within any applicable revocation
period following Executive’s delivery of the executed release to the Company. If
the requirements of this Section IV.G. are satisfied, then, subject to
Section IV.H. below, the severance payments and benefits to which Executive is
otherwise entitled to receive under this Section IV. shall begin or be made, as
applicable, without interest, on the sixtieth (60th) day following the date on
which Executive’s employment was terminated or, if applicable, such later date
as provided in this Section IV. If the requirements of this Section IV.G. are
not satisfied by Executive, then no severance payments or benefits, other than
the Accrued Rights, shall be due Executive (or his estate) pursuant to this
Agreement.
    H.  
Compliance with IRC Section 409A.

  1.  
Notwithstanding anything in this Agreement to the contrary, if, at the time of
Executive’s termination of employment with the Company and its affiliates,
Executive is a “specified employee,” as defined in Section 409A of the Code, and
the deferral of the commencement of any payments or benefits otherwise payable
hereunder as a result of such termination of employment is necessary in order to
avoid the additional tax under Section 409A of the Code, then the Company will
defer the payment or the commencement of any such payments or benefits hereunder
(without any reduction in such payments or benefits ultimately paid or provided
to Executive) until the date that is six months following Executive’s
termination of employment with the Company (or the earliest date as is permitted
under Section 409A of the Code). Any payment amounts deferred pursuant to this
Section will be accumulated and paid to Executive (without interest) in a lump
sum and the balance of any remaining payments due Executive will be paid monthly
or at such times as otherwise provided herein.
    2.  
Any reimbursement of any costs and expenses by the Company to Executive under
this Agreement shall be made by the Company in no event later than the close of
Executive’s taxable year following the taxable year in which the cost or expense
is incurred by Executive. The expenses incurred by Executive in any calendar
year that are eligible for reimbursement under this Agreement shall not affect
the expenses incurred by Executive in any other calendar year that are eligible
for reimbursement hereunder and Executive’s right to receive any reimbursement
hereunder shall not be subject to liquidation or exchange for any other benefit.

 

7



--------------------------------------------------------------------------------



 



  3.  
Each payment that Executive may receive under this Agreement shall be treated as
a “separate payment” for purposes of Section 409A of the Code.
    4.  
Notwithstanding anything in this Agreement to the contrary, the payment
provisions of this Agreement that are intended to comply with the requirements
of Section 409A of the Code and the Treasury Regulations and guidance thereunder
shall be effective as of January 1, 2009 or, if later, the effective date of the
Prior Agreement.

  5.  
Notwithstanding anything in Sections IV.B. or IV.C. to the contrary, the payment
of an Annual Bonus, Performance Award, cash incentive award or equity-based
award due thereunder shall be paid in all events within 21/2 months after the
end of the year in which such award (or prorated part) first becomes “vested,”
within the meaning of Section 409A of the Code.

V.  
Non-Competition; Non-Solicitation.

  A.  
Executive acknowledges and recognizes the highly competitive nature of the
businesses of the Company and its affiliates and accordingly agrees as follows:
    B.  
During the Employment Term and for a period of one year following the date
Executive ceases to be employed by the Company or an affiliate (or for a period
of two (2) years if Executive ceases to be employed by the Company or an
affiliate by reason of employment termination pursuant to Section IV.A. above)
(the “Restricted Period”), Executive will not, whether on Executive’s own behalf
or on behalf of or in conjunction with any person, firm, partnership, joint
venture, association, corporation or other business organization, entity or
enterprise whatsoever (“Person”), directly or indirectly solicit or assist in
soliciting in competition with the Company, the business of any client or
prospective client:

  1.  
with whom Executive had personal contact or dealings on behalf of the Company
during the one year period preceding Executive’s termination of employment;
    2.  
with whom employees reporting to Executive have had personal contact or dealings
on behalf of the Company during the one year immediately preceding the
Executive’s termination of employment; or
    3.  
for whom Executive had direct or indirect responsibility during the one year
immediately preceding Executive’s termination of employment.

  C.  
During the Restricted Period, Executive will not directly or indirectly:

  1.  
engage in any business that materially competes with any business of the Company
or its affiliates (including, without limitation, businesses which the Company
or its affiliates have specific plans to conduct within twelve months from the
effective of Executive’s termination and as to which Executive is personally
aware of or should be personally aware of such planning in the future and as to
which Executive is aware of such planning) in any geographical area that is
within 100 miles of any geographical area where the Company or its affiliates
manufactures, produces, sells, leases, rents, licenses or otherwise provides its
products or services and over which Executive had responsibilities (a
“Competitive Business”);
    2.  
enter the employ of, or render any services to, any Person (or any division or
controlled or controlling affiliate of any Person) who or which engages in a
Competitive Business;
    3.  
acquire a financial interest in, or otherwise become actively involved with, any
Competitive Business, directly or indirectly, as an individual, partner,
shareholder, officer, director, principal, agent, trustee or consultant; or
    4.  
interfere with, or attempt to interfere with, business relationships (whether
formed before, on or after the date of this Agreement) between the Company or
any of its affiliates and customers, clients, suppliers, partners, members or
investors of the Company or its affiliates.

 

8



--------------------------------------------------------------------------------



 



  D.  
Notwithstanding anything to the contrary in this Agreement, Executive may,
directly or indirectly, own, solely as an investment, securities of any Person
engaged in the business of the Company or its affiliates that is publicly traded
on a national stock exchange or on the over-the-counter market if Executive
(i) is not a controlling person of, or a member of a group which controls, such
person or (ii) does not, directly or indirectly, own 5% or more of any class of
securities of such Person.
    E.  
During the Restricted Period, Executive will not, whether on Executive’s own
behalf or on behalf of or in conjunction with any Person, directly or
indirectly:

  1.  
solicit or encourage any employee of the Company or its affiliates to leave the
employment of the Company or its affiliates; or
    2.  
hire any such employee who was employed by the Company or its affiliates as of
the date of Executive’s termination of employment with the Company or who left
the employment of the Company or its affiliates coincident with, or within one
year prior to or after, the termination of Executive’s employment with the
Company.

  F.  
During the Restricted Period, Executive will not, directly or indirectly,
solicit or encourage to cease to work with the Company or its affiliates any
consultant then under contract with the Company or its affiliates.
    G.  
It is expressly understood and agreed that although Executive and the Company
consider the restrictions contained in this Section V. to be reasonable, if a
final judicial determination is made by a court of competent jurisdiction that
the time or territory or any other restriction contained in this Agreement is an
unenforceable restriction against Executive, the provisions of this Agreement
shall not be rendered void but shall be deemed amended to apply as to such
maximum time and territory and to such maximum extent as such court may
judicially determine or indicate to be enforceable. Alternatively, if any court
of competent jurisdiction finds that any restriction contained in this Agreement
is unenforceable, and such restriction cannot be amended so as to make it
enforceable, such finding shall not affect the enforceability of any of the
other restrictions contained herein.

VI.  
Confidentiality; Intellectual Property.

  A.  
Confidentiality.

  1.  
Executive will not at any time (whether during or after Executive’s employment
with the Company and its affiliates) retain or use for the benefit, purposes or
account of Executive or any other Person, or disclose, divulge, reveal,
communicate, share, transfer or provide access to any Person outside the Company
(other than its professional advisers who are bound by confidentiality
obligations), any non-public, proprietary or Confidential Information without
the prior written authorization of the Board. For purposes of this Agreement,
“Confidential Information” means all written, electronic, machine-reproducible,
oral and visual data, information, and material, including, without limitation,
business, financial, and technical information, computer programs, documents and
records (including those that Executive develops in the scope of his employment)
that either: (i) the Company and its affiliates, or any of their respective
customers or suppliers, treats as confidential or proprietary through markings
or otherwise; (ii) relates to the Company and its affiliates, or any of their
respective customers or suppliers, or any of their respective business
activities, products, or services (including software programs and techniques)
and is competitively sensitive or not generally known in the relevant trade or
industry; or (iii) derives independent economic value from the investment needed
to compile or create such information and/or its not being known to, or
generally ascertainable by proper means by, other persons who can obtain
economic value from its disclosure or use. Notwithstanding any provisions herein
to the contrary, the provisions of this Section VI.A. do not prohibit Executive
from disclosing Confidential Information in the performance of Executive’s
duties under this Agreement.
    2.  
Confidential Information shall not include any information that is (a) generally
known to the industry or the public other than as a result of Executive’s breach
of this covenant or any breach of other confidentiality obligations by third
parties; (b) made legitimately available to Executive by a third party without
breach of any confidentiality obligation; or (c) required by law to be
disclosed; provided that Executive shall give prompt written notice to the
Company of such requirement, disclose no more information than is so required,
and cooperate with any attempts by the Company to obtain a protective order or
similar treatment.

 

9



--------------------------------------------------------------------------------



 



  3.  
Upon termination of Executive’s employment with the Company and its affiliates
for any reason, Executive shall cease and not thereafter commence use of any
Confidential Information or intellectual property (including without limitation,
any patent, invention, copyright, trade secret, trademark, trade name, logo,
domain name or other source indicator) owned or used by the Company or its
affiliates; immediately destroy, delete, or return to the Company, at the
Company’s option, all originals and copies in any form or medium (including
memoranda, books, papers, plans, computer files, letters and other data) in
Executive’s possession or control (including any of the foregoing stored or
located in Executive’s office, home, laptop or other computer, whether or not
Company property) that contain Confidential Information or otherwise relate to
the business of the Company, its affiliates and subsidiaries, except that
Executive may retain only those portions of any personal notes, notebooks and
diaries that do not contain any Confidential Information; and notify and fully
cooperate with the Company regarding the delivery or destruction of any other
Confidential Information of which Executive is or becomes aware.
    4.  
If Executive has entered into a separate individual confidentiality agreement
with the Company, the terms of such individual agreement shall continue (in
addition to those of this Agreement) as provided therein; however to the extent
of a conflict with the terms of this Agreement, the terms of this Agreement
shall control.

  B.  
Intellectual Property.

  1.  
If Executive has created, invented, designed, developed, contributed to or
improved any works of authorship, inventions, intellectual property, materials,
documents or other work product (including without limitation, research,
reports, software, databases, systems, applications, presentations, textual
works, content, or audiovisual materials) (“Works”), either alone or with third
parties, prior to Executive’s employment by the Company, that are relevant to or
implicated by such employment (“Prior Works”), Executive hereby grants the
Company a perpetual, non-exclusive, royalty-free, worldwide, assignable,
sublicensable license under all rights and intellectual property rights
(including rights under patent, industrial property, copyright, trademark, trade
secret, unfair competition and related laws) therein for all purposes in
connection with the Company’s current and future business.
    2.  
If Executive creates, invents, designs, develops, contributes to or improves any
Works, either alone or with third parties, at any time during Executive’s
employment by the Company and within the scope of such employment and/or with
the use of any the Company resources (“Company Works”), Executive shall promptly
and fully disclose same to the Company and hereby irrevocably assigns, transfers
and conveys, to the maximum extent permitted by applicable law, all rights and
intellectual property rights therein (including rights under patent, industrial
property, copyright, trademark, trade secret, unfair competition and related
laws) to the Company to the extent ownership of any such rights does not vest
originally in the Company.
    3.  
Executive agrees to keep and maintain adequate and current written records (in
the form of notes, sketches, drawings, and any other form or media requested by
the Company) of all Company Works. The records will be available to and remain
the sole property and intellectual property of the Company at all times.
    4.  
Executive shall take all requested actions and execute all requested documents
(including any licenses or assignments required by a government contract) at the
Company’s expense (but without further remuneration) to assist the Company in
validating, maintaining, protecting, enforcing, perfecting, recording, patenting
or registering any of the Company’s rights in the Prior Works and Company Works.
If the Company is unable for any other reason to secure Executive’s signature on
any document for this purpose, then Executive hereby irrevocably designates and
appoints the Company and its duly authorized officers and agents as Executive’s
agent and attorney in fact, to act for and in Executive’s behalf and stead to
execute any documents and to do all other lawfully permitted acts in connection
with the foregoing.

 

10



--------------------------------------------------------------------------------



 



  5.  
Executive shall not improperly use for the benefit of, bring to any premises of,
divulge, disclose, communicate, reveal, transfer or provide access to, or share
with the Company any confidential, proprietary or non-public information or
intellectual property relating to a former employer or other third party without
the prior written permission of such third party. Executive hereby indemnifies,
holds harmless and agrees to defend the Company and its officers, directors,
partners, employees, agents and representatives from any breach of the foregoing
covenant. Executive shall comply with all relevant policies and guidelines of
the Company, including regarding the protection of confidential information and
intellectual property and potential conflicts of interest. Executive
acknowledges that the Company may amend any such policies and guidelines from
time to time, and that Executive remains at all times bound by their most
current version.

  C.  
The provisions of this Section VI. shall survive the termination of Executive’s
employment for any reason.

VII.  
Specific Performance. Executive acknowledges and agrees that the Company’s
remedies at law for a breach or threatened breach of any of the provisions of
Section V or Section VI herein would be inadequate and the Company would suffer
irreparable damages as a result of such breach or threatened breach. In
recognition of this fact, Executive agrees that, in the event of such a breach
or threatened breach, in addition to any remedies at law, the Company, without
posting any bond, shall be entitled to cease making any payments or providing
any benefit otherwise required by this Agreement and obtain equitable relief in
the form of specific performance, temporary restraining order, temporary or
permanent injunction or any other equitable remedy which may then be available.
  VIII.  
Miscellaneous.

  A.  
Governing Law/Venue. This Agreement shall be governed by and construed in
accordance with the laws of the State of Texas, without regard to conflict of
laws principles thereof. Each party to this Agreement hereby irrevocably submits
to the exclusive jurisdiction of the state and federal courts in Houston, Texas,
for the purposes of any proceeding arising out of or based upon this Agreement.
    B.  
Dispute Resolution. Any dispute, claim or controversy arising out of or relating
to this Agreement or the breach, termination, enforcement, interpretation or
validity thereof, including the determination of the scope or applicability of
this Agreement to arbitrate, shall be determined by arbitration in Houston,
Harris County, Texas before one arbitrator. The arbitration shall be
administered by JAMS pursuant to its Comprehensive Arbitration Rules and
Procedures (Streamlined Arbitration Rules and Procedures). Judgment on the award
pursuant to such arbitration may be entered in any court having jurisdiction.
This clause shall not preclude parties from seeking provisional remedies in aid
of arbitration from a court of appropriate jurisdiction. The arbitrator may, in
its award, allocate all or part of the costs of the arbitration, including the
fees of the arbitrator and the reasonable attorneys’ fees of the prevailing
party.
    C.  
Entire Agreement/Amendments. This Agreement contains the entire understanding of
the parties with respect to the employment of Executive by the Company and the
termination of such employment. There are no restrictions, agreements, promises,
warranties, covenants or undertakings between the parties with respect to the
subject matter herein other than those expressly set forth herein. Moreover,
this Agreement supersedes and replaces in full all prior and contemporaneous
agreements and understandings, oral and written, between the parties to this
Agreement concerning the subject matter of this Agreement, including, without
limitation, the Prior Agreement. This Agreement may not be altered, modified, or
amended except by written instrument signed by the parties hereto.
    D.  
No Waiver. The failure of a party to insist upon strict adherence to any term of
this Agreement on any occasion shall not be considered a waiver of such party’s
rights or deprive such party of the right thereafter to insist upon strict
adherence to that term or any other term of this Agreement.
    E.  
Severability. In the event that any one or more of the provisions of this
Agreement shall be or become invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions of this
Agreement shall not be affected thereby.
    F.  
Assignment. This Agreement and all of Executive’s rights and duties hereunder,
shall not be assignable or delegable by Executive. Any purported assignment or
delegation by Executive in violation of the foregoing shall be null and void ab
initio and of no force and effect. This Agreement may be assigned by the Company
to a person or entity which is an affiliate or a successor in interest to
substantially all of the business operations of the Company. Upon such
assignment, the rights and obligations of the Company hereunder shall become the
rights and obligations of such affiliate or successor person or entity.

 

11



--------------------------------------------------------------------------------



 



  G.  
Successors; Binding Agreement. This Agreement shall inure to the benefit of and
be binding upon personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.
    H.  
Notices. For the purpose of this Agreement, notices and all other communications
provided for in the Agreement shall be in writing and shall be deemed to have
been duly given when delivered by hand or overnight courier or three (3) days
after it has been mailed by United States registered mail, return receipt
requested, postage prepaid, addressed to the respective addresses set forth
below in this Agreement, or to such other address as either party may have
furnished to the other in writing in accordance herewith, except that notice of
change of address shall be effective only upon receipt.

If to the Company:
Integrated Electrical Services, Inc.
1800 West Loop South, Suite 500
Houston, Texas 77027
Attention: General Counsel
Fax: (713) 860-1578
If to Executive:
William L. Fiedler
3302 Alcorn Crossing Drive
Sugarland, TX 77479

  I.  
Executive Representation. Executive hereby represents to the Company that the
execution and delivery of this Agreement by Executive and the Company and the
performance by Executive of Executive’s duties hereunder shall not constitute a
breach of, or otherwise contravene, the terms of any employment agreement or
other agreement or policy to which Executive is a party or otherwise bound.
    J.  
Reimbursement of Legal Expenses. The Company shall reimburse Executive for
reasonable and customary fees charged by Executive’s attorney to provide review
of and legal counsel concerning this Agreement.
    K.  
Cooperation. Executive shall provide Executive’s reasonable cooperation in
connection with any action or proceeding (or any appeal from any action or
proceeding) which relates to events occurring during Executive’s employment
hereunder. Executive shall be entitled to reimbursement for reasonable and
customary expenses incurred for purposes of cooperating in any action or
proceeding pursuant to this Section. This provision shall survive any
termination of this Agreement.
    L.  
Indemnification. Executive shall be indemnified by the Company against liability
as an officer and director of the Company and any subsidiary or affiliate of the
Company to the maximum extent permitted by applicable law. Executive’s rights
under this Section shall continue so long as Executive maybe subject to such
liability, whether or not this Agreement may have terminated prior thereto.
    M.  
Directors and Officers Liability Insurance. The Company will insure Executive,
for the duration of his employment with the Company and thereafter with respect
to his acts and omissions occurring during such employment, under a contract of
director and officer liability insurance to the same extent as such insurance
insures members of the Board.
    N.  
Withholding of Taxes. The Company may withhold from any amounts or benefits
payable under this Agreement all taxes it may be required to withhold pursuant
to any applicable law or regulation.
    O.  
Required Clawbacks. Notwithstanding anything in this Agreement or any other
agreement between the Company and Executive to the contrary, Executive
acknowledges that the Dodd-Frank Wall Street Reform and Consumer Protection Act
of 2010 (the “Act”) requires certain executives of the Company to repay the
Company, and for the Company to recoup from the executive, “erroneously awarded”
amounts of incentive compensation. If, and only to the extent, the Act (or any
similar federal or state law) requires the Company to recoup any “erroneously
awarded” incentive compensation (including any equity-based award) that it has
made to Executive, Executive hereby agrees, even if Executive has terminated
employment with the Company, to repay promptly such “erroneously awarded”
incentive compensation (cash or equity) to the Company upon its written request.
This Section VIII.O. shall survive the termination of this Agreement.

 

12



--------------------------------------------------------------------------------



 



  P.  
Award Grant Agreements. Notwithstanding anything in a grant agreement to the
contrary, the term of any award subject to Section IV.C.3.g., h. or i. shall not
expire based solely on Executive’s termination of employment prior to the
contingent “vesting date” of such award, as provided in subparagraph g., h. or
i., as applicable. To the extent any such award does not become vested as
provided in such applicable subparagraph, the award shall terminate on the last
date it could have become “vested” pursuant to subparagraph g., h. or i., as
applicable. However, if the award would expire prior to such contingent vesting
date by its terms, other than by reason of Executive’s termination of
employment, then such award shall expire on such earlier date.
    Q.  
Counterparts. This Agreement may be signed in counterparts, each of which shall
be an original, with the same effect as if the signatures thereto and hereto
were upon the same instrument.

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement
effective for all purposes as of the Effective Date.

                  INTEGRATED ELECTRICAL SERVICES, INC.    
 
                          Robert B. Callahan         Senior Vice President,
Human Resources    
 
           
 
  Date:        
 
     
 
        EXECUTIVE    
 
                          William L. Fiedler    
 
           
 
  Date:        
 
     
 
   

 

13